Rossrrat, P. J.,
The petition of Olivia M. Mahoney sets forth that Henrietta M. Sell, now deceased, was the owner of a bond and mortgage against Olivia M. Mahoney for $4500, upon which payment had been made until it was reduced to $2950; . that Olivia M. Mahoney rendered services to Henrietta M. Sell, who, in consideration of such services, just prior to her death, gave and delivered to Olivia M. Mahoney the bond and mortgage for the purpose of having it satisfied of record, but by reason of Henrietta M. Sell’s illness, was unable to do so, and prays that the executors answer this petition.
The executors, by attorneys, entered a rule for a more detailed narrative of the facts, and aver that these proceedings fall under the Practice Act of May 14, 1915, P. L. 483.
In this we do not agree, as we believe this proceeding, being under the Act of March 31, 1823, P. L. 216, 8 Sm. Laws, 131, is sui generis. We do agree, however, that the petition should be more specific and set forth more in detail the time, place, character and value of the services mentioned in the petition and when the alleged bargain was made whereby the plaintiff was to render services for which she claims and where the agreement was made to apply those earnings to the extinguishment of the mortgage. As the defense to the mortgage is in the nature of payment, that defense should be set forth with as much particularity as is required by an affidavit of defense.
Entertaining these views, the petitioner is now, to wit, July 3, 1930, given fifteen days within which to comply therewith.
Prom Otto Herbst, Erie, Pa.